DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	For the IDS dated 22 October 2021 (4 pages), the NPL reference No. 5 is missing a date in the citation.

Response to Affidavit / Arguments
The affidavit under 37 CFR 1.132 filed 12 September 2022 is insufficient to overcome the rejection of claims 13, 14 and 17-20 based upon Phillips as set forth in the last Office action because:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The affidavit mainly focuses on differences in the manufacturing methods between that of Phillips and that of the instant application.  The affidavit does not distinguish the device structure of Phillips from that of the claimed device.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
Regarding claim 13 (a device claim), the applicant argues that the pillars of Phillips are "not uniformly spaced" because Phillips teaches the use of highly ordered monolayer silica particles (par. 37 and 50-52).  It is noted that the "highly ordered" in Phillips refers to the silica particles used as an etch mask, but not to the resultant structure of the pillars with respect to one another in the antireflective layer.  The final antireflective structure of Phillips comprises pillars of varying spacing (par. 43) and varying heights (par. 45), and based on this variation are not uniformly spaced and non-uniformly sized.  As claimed, Phillips teaches the required structural limitations.
The applicant has also now added a new limitation that the pillar height is “about 100nm to about 300nm.”  The applicant’s originally filed disclosure does not provide this particular range for the pillar height, let alone this range of pillar height in combination with the ranges for the pillar spacing, antireflective layer height, diameter at the pillar base, and wavelength that results in the total specular reflection of less than 0.5%.
The applicant actually states on page 6 of the instant specification that “In an embodiment, one or more of the pillars can have a length or height of about 100 to 2000 nm or about 100 nm to 1000 nm.  In an embodiment, the length of the pillars can vary depending on the surface morphology of the substrate so that some pillars are much longer than others.”  And though not explicitly stated by the applicant, in order to narrow the range to about 100nm to about 300nm, it appears that the applicant might be somehow trying to rely on the paragraph on page 8, because otherwise there is no support for narrowing of the originally disclosed range.
Applicant’s disclosure on page 8, second full paragraph says”
It should be noted that ratios, concentrations, amounts, and other numerical data may be expressed herein in a range format. It is to be understood that such a range format is used for convenience and brevity, and thus should be interpreted in a flexible manner to include not only the numerical values explicitly recited as the limits of the range, but also to include all the individual numerical values or sub-ranges encompassed within that range as if each numerical value and sub-range is explicitly recited. To illustrate, a concentration range of "about 0.1% to about 5%" should be interpreted to include not only the explicitly recited concentration of about 0.1 wt% to about 5 wt%. but also include individual concentrations (e.g., 1%, 2%, 3%, and 4%) and the sub-ranges (e.g., 0.5%. 1.1%, 2.2%, 3.3%, and 4.4%) within the indicated range. In an embodiment, the term "about" can include traditional rounding according to significant figures of the numerical value. In addition, the phrase “about ‘x’ to ‘y’” includes “about ‘x’ to about ‘y’”.

The applicant asserts that the pillars of Phillips have a height about 1 micron (Fig. 1.7), supposedly much longer than those of the applicant.  However, this representation of Phillips is inaccurate.  Phillips teaches the exact same as the applicant, that the pillars have a height of about 100nm-2000nm or 100nm-1000nm, and that the pillar heights vary (par. 45).  Phillips also exactly states the same as the applicant in that it is to be understood that such a range format is used for convenience and brevity, and thus, should be interpreted in a flexible manner to include not only the numerical values explicitly recited as the limits of the range, but also to include all the individual numerical values or sub-ranges encompassed within that range as if each numerical value and sub-range is explicitly recited (par. 60).  Thus, Phillips anticipates the sub-range of 100nm-300nm within the range of 100nm-1000nm for the pillar height as explicitly disclosed.
The applicant has also amended claim 13 from the previous broad range of diameter at the base of about 50 to about 300nm, to a range of about 50 to 150nm, which is also taught by Phillips (par. 44).
In an effort to overcome the previous rejection, the applicant has amended claim 13 from the previous broad range of total specular reflection from less than 10% to be now less than 0.5%.  The applicant has amended the claim from the previous broad range of wavelength from of about 400 to about 800nm, to a range of about 450 to about 800nm.  The applicant has also amended the claim from the previous broad range of diameter at the base of about 50 to about 300nm, to a range of about 50 to 150nm.
The issue starts to become unclear as to whether the applicant has possession of or enough written description for the invention as claimed.  The applicant does not provide any specific examples of combinations of dimensions in order to achieve a particular total specular reflectance without undue experimentation, but rather only ranges of possible pillar heights, spacings and diameters.  It is unclear whether the previously undisclosed but now claimed combination of specific dimensions results in the now claimed reflectance.  The applicant also has not shown any unexpected result, different in kind rather than degree, with respect to the structure of Phillips.
	The applicant’s drawings alone (e.g. Fig. 4) are unclear as to what particular combination of pillar structures (heights, diameters, spacings, etc.), different from the prior art, that necessarily results in a total specular reflection of less than 0.5% reflection at a wavelength of about 450-800nm.
	The applicant presented a graph purportedly showing reflection % results of Phillips versus that of the applicant’s instant invention.  However, the examiner contends that the graph presented in the affidavit does not match with that disclosed by Phillips.  As provided below, Phillips shows the total reflectance (%) in Fig. 1.8 (par. 54), and explicitly states “The subwavelength-structured multicrystalline silicon wafer shows close to zero total reflection. This indicates that almost all light from any incident angle will be absorbed by the patterned multicrystalline silicon substrate, promising for improving the conversion efficiency of multicrystalline silicon solar cells.”

    PNG
    media_image1.png
    713
    1053
    media_image1.png
    Greyscale


Phillips states (par. 42):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less, or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.

The applicant’s specification states verbatim the same as Phillips (page 5, last paragraph):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.

Phillips also states (par. 60):
It should be noted that ratios, concentrations, amounts, and other numerical data may be expressed herein in a range format. It is to be understood that such a range format is used for convenience and brevity, and thus, should be interpreted in a flexible manner to include not only the numerical values explicitly recited as the limits of the range, but also to include all the individual numerical values or sub-ranges encompassed within that range as if each numerical value and sub-range is explicitly recited. To illustrate, a concentration range of "about 0.1% to about 5%" should be interpreted to include not only the explicitly recited concentration of about 0.1 wt % to about 5 wt %, but also include individual concentrations (e.g., 1%, 2%, 3%, and 4%) and the sub-ranges (e.g., 0.5%, 1.1%, 2.2%, 3.3%, and 4.4%) within the indicated range. In an embodiment, the term "about" can include traditional rounding according to significant figures of the numerical value. In addition, the phrase "about ‘x’ to ‘y’" includes "about ‘x’ to about ‘y’”.

As insofar as disclosed, Phillips in view of Sliney still teaches the required structure of claims 13 and 14.
Regarding claim 17 (a device claim), only refers to the arguments presented with respect to the method claim 1, which is not only of an entirely different statutory class but structural scope as well.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.  The applicant amended claim 17 to include that the same new limitation added to claim 13 that the pillar height is about 100nm-300nm, which is still taught by Phillips as explained above (see also par. 45 and 60).
As insofar as disclosed, Phillips in view of Sliney and TechBriefs still teaches the required structure of claims 17-20.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends on cancelled claim 9 and has no antecedent basis for the method or the base substrate.  It appears that claim 10 should have been amended to depend from claim 1 since the previous claim 9 depended from claim 1 in order to provided proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (U.S. Patent Application Publication 2014/0319524) as evidenced by Sliney (What is light? The visible spectrum and beyond).
As insofar as Claim 10 is definite, Phillips teaches a method wherein the base substrate is crystalline silicon (par. 17; Fig. 1.8).
Referring to Claim 13, Phillips teaches a structure comprising: a base substrate having a broadband antireflective layer that has a total specular reflection of less than 0.5% (Fig. 1.8; par. 54 and 60) at a wavelength of about 450 to about 800 nm (Fig. 1.8), wherein the broadband antireflective layer has a plurality of pillars that are not uniformly spaced apart from one another and non-uniformly sized (par. 42 and 45; varying spacings and varying heights), wherein the broadband antireflective layer has a height of about 500 nm to about 1000 nm (par. 43 and 60), wherein the plurality of pillars that have a spacing of about 10 nm to 300 nm between a pair of pillars as measured from pillar base to pillar base (par. 43 and 60), wherein the pillar height is about 100nm to 300nm (par. 45 and 60; as explained above Phillips anticipates the sub-range of 100nm-300nm within the range of 100nm-1000nm for the pillar height as explicitly disclosed) and at least one pillar has a diameter at the base of about 50 to 150 nm (par. 44 and 60).
Phillips states (par. 42):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less, or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.
The applicant’s specification states verbatim the same as Phillips (page 5, last paragraph):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.

Phillips also states (par. 60):
It should be noted that ratios, concentrations, amounts, and other numerical data may be expressed herein in a range format. It is to be understood that such a range format is used for convenience and brevity, and thus, should be interpreted in a flexible manner to include not only the numerical values explicitly recited as the limits of the range, but also to include all the individual numerical values or sub-ranges encompassed within that range as if each numerical value and sub-range is explicitly recited. To illustrate, a concentration range of "about 0.1% to about 5%" should be interpreted to include not only the explicitly recited concentration of about 0.1 wt % to about 5 wt %, but also include individual concentrations (e.g., 1%, 2%, 3%, and 4%) and the sub-ranges (e.g., 0.5%, 1.1%, 2.2%, 3.3%, and 4.4%) within the indicated range. In an embodiment, the term "about" can include traditional rounding according to significant figures of the numerical value. In addition, the phrase "about `x` to `y`" includes "about `x` to about `y’”.

Sliney states that (Fig. 4 and see also Fig. 6; page 225-226; “What are the limits of the visible spectrum?”):
There are no precise limits for the spectral range of visible radiation since they depend upon the amount of radiant power reaching the retina and the responsivity of the observer.  The lower limit is generally taken between 360 and 400 nm and the upper limit between 760 and 830 nm.
The claimed wavelength of “about 450 nm to about 800 nm” is anticipated by Phillips (see also the bottom lines of Fig. 1.8, 2.4 and 2.5), in light of the knowledge generally available to one of ordinary skill in the art, as evidenced by Sliney (MPEP 2131.01).
Referring to Claim 14, Phillips further teaches wherein the base substrate is selected from the group consisting of: a silicon substrate, a gallium arsenide (GaAs) substrate, a gallium antimonide (GaSb) substrate, indium phosphide (InP), and gallium nitride (GaN) (par. 41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. Patent Application Publication 2014/0319524) as evidenced by Sliney (What is light? The visible spectrum and beyond), in view of TechBriefs (Using Polyimide Tape to Mask Against Reactive-Ion Etching), already of record.
Referring to Claim 17, Phillips teaches a structure comprising: a base substrate having a broadband antireflective layer that has a total specular reflection of less than 10% (par. 5, 7, 33, 42; claims 2, 15, 18) at a wavelength of about 400 to about 800 nm (par. 1 and 42; entire visible wavelength), wherein the broadband antireflective layer has a plurality of pillars that are not uniformly spaced apart from one another, wherein the broadband antireflective layer has a height of about 500 nm to about 1000 nm (par. 43; claims 1, 2, 14, 16), wherein the plurality of pillars that have a spacing of about 10 nm to 300 nm between a pair of pillars as measured from pillar base to pillar base (par. 4, 5, 43; claims 1, 2, 13 and 14), wherein the pillar height is about 100nm to 300nm (par. 45 and 60; as explained above Phillips anticipates the sub-range of 100nm-300nm within the range of 100nm-1000nm for the pillar height as explicitly disclosed) and at least one pillar has a diameter at the base of about 50 to 300 nm (par. 4, 5, 44; claims 1, 2, 13, 14, 17).
Phillips states (par. 42):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less, or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.
The applicant’s specification states verbatim the same as Phillips (page 5, last paragraph):
In an embodiment, the antireflective layer has a total specular reflection of about 10% or less, about 8%, or less, about 5% or less, about 3% or less or about 1% or less, for the entire visible wavelength at an incident angle of about 0° to 180°.

Phillips also states (par. 60):
It should be noted that ratios, concentrations, amounts, and other numerical data may be expressed herein in a range format. It is to be understood that such a range format is used for convenience and brevity, and thus, should be interpreted in a flexible manner to include not only the numerical values explicitly recited as the limits of the range, but also to include all the individual numerical values or sub-ranges encompassed within that range as if each numerical value and sub-range is explicitly recited. To illustrate, a concentration range of "about 0.1% to about 5%" should be interpreted to include not only the explicitly recited concentration of about 0.1 wt % to about 5 wt %, but also include individual concentrations (e.g., 1%, 2%, 3%, and 4%) and the sub-ranges (e.g., 0.5%, 1.1%, 2.2%, 3.3%, and 4.4%) within the indicated range. In an embodiment, the term "about" can include traditional rounding according to significant figures of the numerical value. In addition, the phrase "about `x` to `y`" includes "about `x` to about `y’”.

Sliney states that (Fig. 4 and see also Fig. 6; page 225-226; “What are the limits of the visible spectrum?”):
There are no precise limits for the spectral range of visible radiation since they depend upon the amount of radiant power reaching the retina and the responsivity of the observer.  The lower limit is generally taken between 360 and 400 nm and the upper limit between 760 and 830 nm.
The claimed wavelength of “about 400 nm to about 800 nm” is anticipated by the entire visible range disclosed by Phillips (see also the bottom lines of Fig. 1.8, 2.4 and 2.5), in light of the knowledge generally available to one of ordinary skill in the art, as evidenced by Sliney.
Phillips teaches forming a colloidal monolayer of particles on a surface of the substrate (par. 39), the exposed areas of the substrate are etched, and the areas masked by the particles are not etched. The etching process forms the antireflective layer (par. 52), a photograph of a commercial solar-grade multicrystalline silicon water coated with silica particles is shown in Fig. 1.2.  The top half of the image is the uncoated water and the bottom half is coated wafer.  In Fig. 1.2, the bottom half, the darker portion, is the first area with the material. The top, lighter colored, portion is the second area of the substrate that does not have the material) that has a total specular reflection of less than 10% at a wavelength of about 400 to about 800 nm.  Phillips also teaches wherein the etching to be done on the substrate to form the antireflective layer is reactive ion etching (par. 39), the substrate can be etched to form the antireflective layer on the substrate and the etching can include a reactive ion etching process).
Phillips does not explicitly state the layer of masking material disposed over the base substrate is a polyimide substrate.
TechBriefs teaches utilizing a polyimide substrate (polyimide tape) is on top of a base substrate prior to etching and effective for reactive-ion etching (page 1, par. 1), Polyimide tape has been found to be effective as a material for masking selected areas of a semi-conductor wafer that is about to be processed in a reactive-ion etching (RIE) apparatus.  The polyimide tape is cut to fit the areas that are to be protected against etching, then secured to the water by use of its own adhesive backing (page 2, par. 1).  ln experiments, polyimide tape proved effective in preventing RIE of masked areas.  Specimens of tape that were exposed to RIE and vacuum for as long as 3 hours exhibited no measurable change in thickness, no loss of adhesion, no changes in color, and no melting or other surface changes).
lt would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a polyimide tape as taught by TechBriefs for RIE etching of the structure of Phillips because the polyimide tape is inexpensive, easily customized to fit the desired area, and provides good results (page 1, par. 1), the use of polyimide tape is an inexpensive option that provides additional flexibility for increasing the protection of some areas and for implementing last minute design changes without having to incur the high cost of making optical masks for photolithography (page 1, par. 2).
Referring to Claim 18, Phillips further teaches wherein the base substrate is selected from the group consisting of: a silicon substrate, a gallium arsenide (GaAs) substrate, a gallium antimonide (GaSb) substrate, indium phosphide (InP), and gallium nitride (GaN) (par. 41).
Referring to Claim 19, Phillips further teaches wherein the broadband antireflective layer has a total specular reflection of less than 5% at wavelength of about 450 to about 800 nm (par. 42; entire visible wavelength).  Phillips shows in Fig. 1.8, along the bottom line the total specular reflection of less than 5% at wavelength of about 450 to 800 nm.  See also Fig. 2.4 and 2.5.
Referring to Claim 20, Phillips further teaches wherein the broadband antireflective layer has a total specular reflection of less than 3% at wavelength of about 500 to about 750 nm (par. 42; entire visible wavelength).  Phillips shows in Fig. 1.8, along the bottom line the total specular reflection of less than 3% at wavelength of about 500 to 750 nm.  See also Fig. 2.4 and 2.5.

Allowable Subject Matter
Claims 1-8 and 11 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of etching the second area of the base substrate, wherein the polyimide substrate forms randomly-distributed micro-masks on the second area during etching in combination with all of the limitations of Claim 1.  Claims 2-8 and 11 include the limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896